DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Considering Claim 7, line 1, before ‘vehicle’ substitute -- A electric or hybrid -- by -- An electric or hybrid --;

Allowable Subject Matter
2.     Claims 1-11 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 11/09/2020 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “detecting noise in an area surrounding the vehicle by means of at least one sound recording apparatus which is attached to the vehicle; and generating anti-phase sound by means of at least one sound output apparatus, which is attached to the vehicle, depending on a signal recorded by the sound recording apparatus, wherein the generated anti-phase sound is generated with respect 
Regarding claim 6, the prior art of the record fail to disclose “generating anti-phase sound by means of at least one sound output apparatus, which is attached to the vehicle, depending on a signal recorded by the sound recording apparatus, wherein the generated anti-phase sound is generated with respect to a portion of the noise in the area surrounding the vehicle and is output into the area surrounding the vehicle, wherein the anti-phase sound is generated only with respect to at least one predetermined frequency band of the noise which is detected in the area surrounding the vehicle: and adjusting a sound  pressure of the generated anti-phase sound depending on the sound pressure of the noise in the at  least one predetermined frequency band”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             03/06/2021